DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-8 are pending.
Claims 7-8 are withdrawn.
Claims 1-4 are currently amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
Regarding claim 1 (and claims dependent thereon), the limitation “an elevation mechanism” (line 4) is interpreted as invoking 112(f), and is being interpreted 
Further, the limitation “an acquisition unit” (line 6) is interpreted as invoking 112(f), and is being interpreted consistent with the Specification (pg. 27, lines 10-25) as a controller that executes stored programming, and equivalents thereof.
Further, the limitation “a calculation unit” (line 8) is interpreted as invoking 112(f), and is being interpreted consistent with the Specification (pg. 27, lines 10-25) as a controller that executes stored programming, and equivalents thereof. 

Regarding claims 3-4 (and claims dependent thereon), the limitation “a measuring unit” is interpreted as invoking 112(f), and is being interpreted consistent with the Specification (pg. 18, lines 5-10) as an optical interferometer, and equivalents thereof.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub. 2014/0209245) in view of Johnson (US Pub. 2003/0201069) and Koike (US Patent 6,726,799).
The Examiner notes Koike is applicant-admitted prior art in the IDS filed 10/10/2018.
Regarding claim 1, Yamamoto teaches a plasma processing apparatus ([0039] and Fig. 1, entirety) comprising: a mounting table ([0039] and Figs 1&2, mounting table 2 with electrostatic chuck #6) on which a target object as a plasma 5processing target is capable of being mounted ([0039] and Figs. 1&2, wafer W) and a focus ring ([0039] and Figs 1&2, focus ring #5) surrounding the target object (Figs. 1&2).

Yamamoto does not teach an elevation mechanism configured to vertically move a focus ring surrounding the target object.
However, Johnson teaches an elevation mechanism (Johnson - [0043] and Fig. 5B, drive motor #430 with shaft #420) capable of vertically moving a focus ring surrounding the target object (Johnson – [0043]: raises/lowers the shaft to adjust a height of the focus ring; Fig. 5A: adjusts focus ring #200 relative to workpiece #176).
Yamamoto and Johnson both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Yamamoto with focus ring elevation mechanism as taught by Johnson in order to control the spatial distribution of the electric field/plasma density at the peripheral edge of the workpiece (Johnson - [0047]) to achieve a desired processing effect/uniformity (Johnson – [0043], [0049]).

Modified Yamamoto does not teach an acquisition unit configured to acquire state information indicating a measured state of the target object; 10a calculation unit configured to calculate a height of the focus ring at which positional relation between an 
However, Koike teaches a controller (Koike – C3, L4 and Fig. 2, controller #7) configured to acquire state information indicating a measured state of the target object (Koike – C3, L13-14 and Fig. 2, sensor #5 measures the height of the upper surface of the focus ring #4; C3, L34-36: correlates to the surface of the semiconductor), to calculate a height of the focus ring (Koike – C3, L14-16: controller receives measurement from sensor and calculates the corroded quantity of the focus ring) at which positional relation between an upper surface of the target object and an upper surface of the focus ring satisfies a predetermined distance based on the measured state of the target object that is indicated by the state 15information acquired (Koike - C3, L23-24 and 34-36: height/length from the surface of the substrate to the upper surface of the focus ring) and configured to control the elevation mechanism to vertically move the focus ring to the height calculated (Koike – C3, L20-22: drive mechanism #6 raises/lowers the focus ring based upon signals from controller).
Modified Yamamoto and Koike both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Yamamoto apparatus with the controller and method of operation as taught by Koike in 

To clarify the record, the claim limitations “on which a target object as a plasma processing target is mounted” and “configured to vertically move a focus ring surrounding the target object” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Yamamoto apparatus would be capable of performing the intended uses as set forth above. 

Regarding claim 2, modified Yamamoto teaches wherein the measured state of the target object includes a thickness of the target object (Koike – C3, L13-16: sensor measures the height of the upper surface of the focus ring and calculates the quantity of the focus ring that has been corroded/etched). The aforementioned features of Koike were previously combined, as above.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub. 2014/0209245), Johnson (US Pub. 2003/0201069), and Koike (US Patent 6,726,799), as applied to claims 1-2 above, and further in view of Matsudo (US Pub. 2015/0168130) and Mollart (US Pub. 2014/0339684).
The limitations of claims 1-2 are set forth above.
Regarding claim 3, modified Yamamoto teaches a measuring unit (Koike – [0025] and Fig. 2, sensor #5) capable of measuring a height of the upper surface of the focus ring (Koike – [0025]), wherein the calculation unit calculates the height of the focus ring at which the positional relation satisfies 5the predetermined distance based on the measured state of the target object and the height of the upper surface of the focus ring that is measured by the measuring unit (Koike – C3, L13-14 and Fig. 2, sensor #5 measures the height of the upper surface of the focus ring #4; C3, L14-16: controller receives measurement from sensor and calculates the corroded quantity of the focus ring; C3, L23-24 and 34-36: height/length from the surface of the substrate to the upper surface of the focus ring). The aforementioned features of Koike were previously combined, as above.

Since “a measuring unit” has been interpreted as invoking 35 U.S.C. 112(f), the structure of said measuring unit has been construed to cover an optical interferometer, as disclosed in the instant specification, and equivalents thereof. As such, modified Yamamoto (namely, Koike) does not teach wherein the measuring unit is an optical interferometer (Koike is silent as to the exact nature of the sensor).
However, Matsudo teaches wherein a sensor for detecting wear on an edge ring is an optical interferometer (Matsudo – [0010], [0030]-[0031] and [0075].
Modified Yamamoto and Matsudo both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified 

Regarding claim 4, modified Yamamoto teaches a measuring unit (Koike – [0025] and Fig. 2, sensor #5) capable of measuring a height of the upper surface of the focus ring (Koike – [0025]), wherein the calculation unit calculates the height of the focus ring at which the positional relation satisfies 5the predetermined distance based on the measured state of the target object and the height of the upper surface of the focus ring that is measured by the measuring unit (Koike – C3, L13-14 and Fig. 2, sensor #5 measures the height of the upper surface of the focus ring #4; C3, L14-16: controller receives measurement from sensor and calculates the corroded quantity of the focus ring; C3, L23-24 and 34-36: height/length from the surface of the substrate to the upper surface of the focus ring). The aforementioned features of Koike were previously combined, as above.

Since “a measuring unit” has been interpreted as invoking 35 U.S.C. 112(f), the structure of said measuring unit has been construed to cover an optical interferometer, as disclosed in the instant specification, and equivalents thereof. As such, modified Yamamoto (namely, Koike) does not teach wherein the measuring unit is an optical interferometer (Koike is silent as to the exact nature of the sensor).
However, Matsudo teaches wherein a sensor for detecting wear on an edge ring is an optical interferometer (Matsudo – [0010], [0030]-[0031] and [0075].


Regarding claim 5, modified Yamamoto teaches wherein the elevation mechanism is provided at a plurality of positions (Johnson – [0043] and Fig. 5A/B: one or more shafts #420) in a circumferential direction of the focus ring (Johnson – Fig. 5A, two mechanisms shown 180º apart about the circumference of the focus ring #200), the state information includes state measurement results obtained at a plurality of positions in a 25circumferential direction of the target object (Koike – Fig. 2, sensors #5 measuring height of focus ring #4 in locations which are outward of the outer circumference of the substrate #3), the calculation unit calculates a height of the focus -55-ring at which the positional relation between the upper surface of the target object and the upper surface of the focus ring satisfies the predetermined distance for each of the plurality of positions in the circumferential direction 5of the focus ring based on the state measurement results obtained at the plurality of positions that are indicated by the state information (Koike – C3, L13-14 and Fig. 2, sensors #5 measures the height of the upper surface of the focus ring #4 at a plurality of positions; C3, L14-16: controller receives measurements from sensor and calculates the corroded quantity of the focus ring; C3, L23-24 and 34-36: measures heights/lengths from the surface of the substrate 

Regarding claim 6, modified Yamamoto teaches wherein the elevation mechanism is provided at a plurality of positions (Johnson – [0043] and Fig. 5A/B: one or more shafts #420) in a circumferential direction of the focus ring (Johnson – Fig. 5A, two mechanisms shown 180º apart about the circumference of the focus ring #200), the state information includes state measurement results obtained at a plurality of positions in a 25circumferential direction of the target object (Koike – Fig. 2, sensors #5 measuring heights of focus ring #4 in locations which are outward of the outer circumference of the substrate #3), the calculation unit calculates a height of the focus -55-ring at which the positional relation between the upper surface of the target object and the upper surface of the focus ring satisfies the predetermined distance for each of the plurality of positions in the circumferential direction 5of the focus ring based on the state measurement results obtained at the plurality of positions that are indicated by the state information (Koike – C3, L13-14 and Fig. 2, sensors #5 measures the height of the upper surface of the focus ring #4 at a plurality of positions; C3, L14-16: controller receives measurements from sensor and calculates the corroded quantity of the focus ring; C3, L23-24 and 34-36: measures heights/lengths from the surface of the substrate to the upper surface of the focus ring from each sensor), and the elevation control unit .

Response to Arguments
Applicant is thanked for their amendment to claim 1 to correct minor informalities. As such, the objection to claim 1 is withdrawn.

Applicant is thanked for their amendments to claims 1-4 to alleviate issues relating to indefinite claim language/proper antecedent basis. As such, the rejections of claims 1-6 under 35 U.S.C. 112(b) are withdrawn.

Applicant argues (Remarks filed 1/27/2021, pg. 6-9) that the prior art of record, notably the Koike reference, fails to teach the limitations of claim 1 regarding the programmed operation of the acquisition unit and calculation unit. Respectfully, the Examiner disagrees.

Applicant presents lengthy arguments wherein it is alleged that Koike fails to teach measuring the state of the target object, since Koike teaches that the sensor (5) measures the position of the upper surface of the focus ring (Remarks, pgs. 8-9). Examiner wishes to point out that the acquisition unit and calculation unit, as claimed, are interpreted as invoking 35 U.S.C. 112(f) and are both interpreted as control units with programming, NOT sensors. As such, neither the acquisition unit nor the 
Examiner further notes the actual sensors are not claimed until claim 3 (“a measuring unit”), wherein the sensors only measure “a height of the upper surface of the focus ring” (as is taught by Koike and acknowledged by the Applicant: Remarks, pg. 8). 
Despite this, in the context of the limitations of claim 1, the operation of the sensors as taught by Koike are largely irrelevant- only the operation of the process controller (acquisition unit + calculation unit, see Fig. 14 of the instant Application) is relevant. In accordance, Koike explicitly teaches the limitations of the claim wherein the “acquisition unit” and the “calculation unit” (interpreted as a single, unified controller with a plurality of operational states according to its programming) utilize state information about the target object and the focus ring, and adjust the height of the focus ring in accordance (Koike – C3, L10-36: “the length from the surface of the semiconductor substrate 3 to the upper surface of the focus ring 4 can be maintained constant.” – emphasis original).

Applicant further argues that because Koike does not recognize and is not directed toward the problems/objectives addressed by the features of the instant invention, one skilled in the art would not modify Koike to arrive at the combined features of claim 1 (Remarks, pgs. 9-10). Respectfully, the Examiner disagrees.
The Examiner notes that the Koike reference is Applicant-admitted prior art listed in the IDS filed 10/10/2018. Such a submission would seem to indicate Applicant Koike was/is relevant enough for consideration against the invention of the instant application.
In response to Applicant’s arguments, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Furthermore, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Koike (and the other prior art of record) and the instant Application are both in the same field of endeavor (PECVD apparatuses) AND are reasonably pertinent to the particular problem with which the applicant was concerned (adjusting the height of a focus ring relative to a substrate in a plasma apparatus).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718